[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE:               08 January 1999 DATE OF APPLICATION:            02 February 1999 DATE APPLICATION FILED:         05 February 1999 DATE OF DECISION:               22 January 2002
Application for review of sentence imposed by the Superior Court, Judicial District of Windham at Putnam.
Docket Number CR98-100499, CR95-101445.
Ten Bayer, Esg. For the Petitioner.
Vincent Dooley, Esq. For the State of Connecticut.
 BY THE DIVISION
The petitioner was convicted by plea to one count of Possession of Narcotics in violation of Connecticut Gen. Statutes 21a-279; One count of Possession of Cocaine in violation of Connecticut Gen. Statutes 21a-279 (a) and two counts of violation of Probation. The court sentenced him to a total effective sentence of 14 years execution suspended after 6 years with 5 years probation.
The facts indicate that the police during service of three outstanding warrants placed the petitioner under arrest. The search incidental to the arrest the petitioner was found to have 19 bags of cocaine on him. In less than six months later the petitioner was again arrested with a bag of cocaine.
Counsel for the petitioner admitted her client had a history of drug use and arrests; however she noted that he was never given the benefit of a drug treatment program tied to his addiction.
Noting that he has not been arrested for crimes of violence she feels a lesser sentence with a constructive drug program would benefit the petitioner more than his lengthy incarceration.
Petitioner when he addressed the panel accepted full responsibility for his actions and assured the panel that he was not a bad person.
The state's attorney pointed out that the petitioner really only received a three year increase in his sentence and that he was a seller of narcotics not a mere user. With his extensive criminal history of narcotics counsel felt the sentence more than fair and urged affirmance by the division. CT Page 2412
Pursuant to Connecticut Practice Book § 43-23 et seq., the Sentence Review Division is limited in the scope of its review. The Division is to determine whether the sentence imposed "should be modified because it is inappropriate or disproportionate in the light of the nature of the offense, the character of the offender, the protection of the public interest and the deterrent, rehabilitative, isolative and denunciatory purposes for which the sentence was intended."
The Division is without authority to modify a sentences except in accordance with the accordance with the provisions of Connecticut Practice Book § 43-28 et seq., and Connecticut General Statute §51-94 et seq.
Based upon the petitioner's consistent and deplorable criminal history of drug use and sale this panel finds the sentence imposed to be neither inappropriate nor disproportionate.
THE SENTENCE IS AFFIRMED.
Norko, J.
Klaczak, J.
Miano, J.
Norko, J., Klaczak, J. and Miano, J. participated in this decision.